DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed on 07/15/2022 has been entered.  Claims 1-5 remain pending in the application.  Drawing objections, abstract objections, and claim objections have been withdrawn.  112 rejections have also been withdrawn based on Applicant’s amendments.    
Terminal Disclaimer
The terminal disclaimer filed on 07/11/2022 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the closest prior art found relevant to the claimed invention is He et al. (US 8734109), Moreno (US 6364618), Diehl (US 1099693), Oleson (US 8152453), Shin-Chin (US 4799858), Gammack et al. (US 9127689), Elton et al. (US 2005/0118045), Fei et al. (US 6682308), Lindberg et al. (US 2954198), and Cohen (US 2100994).  The prior art of record does not disclose all of the limitations of claim 1 nor would one of ordinary skill in the art combine the references stated above in a manner to obtain the invention recited in claim 1.  
He et al. discloses of a foldable base along with pivoting legs of a fan assembly but fails to disclose or suggest of a perimeter shock ring with a plurality of flexible ribs forming an inner absorption layer, an impact absorbing mount with hollow circular projections with at least one projection being perforated, and a bayonet mount. 
Moreno, Diehl, Oleson, Cohen, Lindberg, and Fei all disclose of upper fan structures, but fail to disclose the limitations recited above regarding a perimeter shock ring, an impact absorbing mount, and a bayonet mount.   
Gammack et al. discloses of a bayonet mount used to attach an upper half of a fan assembly and a lower half of a fan assembly, but discloses of an entirely different type of fan structure compared to the claimed invention and further does not disclose the limitations recited above.  
Shin-Chin and Elton each disclose of an adjustable clamp used to attach the portable fan assembly to another structure, but also fail to disclose or suggest the recited limitations above.  
	Claims 2-5 are allowable, as they are dependent on claim 1.
	
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J ZAMORA ALVAREZ whose telephone number is (571)272-7928. The examiner can normally be reached Monday-Friday 7:30 am- 5:00 pm EST alternating Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, COURTNEY HEINLE can be reached on (571)270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC J ZAMORA ALVAREZ/Primary Examiner, Art Unit 3745                                                                                                                                                                                                        07/18/2022